Title: To James Madison from Beriah Norton, 5 May 1802
From: Norton, Beriah
To: Madison, James


Honord. SirEdgartown May 5th. 1802.
I beg Leave one More to trouble you with a line on the Distressing Business of which I had the Honor of waiting on you when I was Last at the Seat of Government. I recd. a few days Since, a Letter from Mr. Williams our Member in Congress in which he informs Me that thrue the Goodness of the President, with your good advice, he Mr. Williams, Expected, that the President would in the Corse of this Spring Pardon & Discharge Elihu Marchant from that Part of his Sentence that relates to his Emprisonment, as to the fine of one hundred Dollars he had his Doubts whether that would be taken of. Pray Sir Give Me Leave to Obsearve, that I beleave, that it is Emposable for Marchant to Procure the Money, as to his Particular frinds in this Place he has But three Men here of his Near Connections & I am Extreemly Sorry to Say that by reason of very hard fortune we are Not able to rase the Money, it is Needless for Me to inlarg. I am Confident Sir that from your Natureal tender & human fealings you will Make Such representations to our Good President as togather with his frindly Disposition, the Said fine of 100 Dollars will be Given up to the Poor & unfortunate, if it is by Any Means Consestent. I remane Sir your Most obed. Huml. Sert.
Beriah Norton
 

   
   RC (DNA: RG 59, Petitions for Pardon, no. 50).



   
   For the case of Elihu Marchant, see Joseph Jones to JM, 16 June 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:321–22 and n. 1).


